DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  1, 3-11, 19 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Skee (US 7,671,001 B2) in view of Ikemoto et al. (US 2005/0020463 A1) and Matsunaga et al. (US 2007/0099810 A1) as further evidenced by Imai et al. (US 2001/0034312 A1).  
Regarding claims 1, 3, 9, 11 and 26-27,  Skee teaches a treatment liquid for semiconductor substrates (and removing photoresist residues); [abstract, 4: 12-20], 
Regarding claims 1 and 3,  Skee does not, expressly, teach the very low amounts of Ca, Fe and Na metals in the composition. These values, as claimed instantly, are actually in the range of trace amounts, and are usually reported on the chemical product containers which is indicative of the extent of their purity. Skee, actually, explains this limitation, in general, for water (i.e. high purity deionized water) component of the composition; [6: 48-51]. However, the analogous art of Ikemoto et al. teaches a similar composition in which by using a highly purified component(s) the amounts of Co, Fe and Na are reduced to the range of 0.1 ppb to 20 ppb; [0045]. Therefore, at the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to utilize purified components for the semiconductor treatment so that amount of metals are in the instantly claimed range. By this, one would be avoiding any contaminating residues left on the surface of semiconductor device, as taught by both Ikemoto and Skee above. This is further evidenced by Imai et al.; [0033, 0040-41].
Regarding claim 1,  Skee does not teach the instantly claimed corrosion inhibitors selected from formulas B and C.  However, the analogous art of Matsunaga teaches a corrosion inhibitor (same formula C, PGPub: 0117, 0135) such as 5-methyl-1-H bezotriazol; [0011, claim 7]. At the time before the effective filling date of invention, it would have been obvious to use the above benzotriazol corrosion inhibitor which is a 
Regarding the claimed ratios of Metals/corrosion inhibitor and metals/organic alkali compound, the following calculations are based on their taught values as follows. I)-  Metals are taught as 0.1 ppb to 20ppb, and corrosion inhibitor is 5% to 10% which is equal to 0.5x106 to 1x108 ppb. By calculation of the claimed ratio four values of 1x10-9, 4x10-8, 2x10-8 and 2x10-7 are obtained accordingly.  II)- The amount of organic alkali compound is taught as 0.1% to 30%, which is equal to 1x106 ppb to 3x108 ppb. The calculation of metals to organic alkali compounds ratio results are;  2x10-5, 1x10-7, 6.6x10-8 and 3.3x10-11. All of the obtained results for both types of ratios fall within the instantly claimed ranges and thus are rendered obvious thoroughly. 
Regarding claims 4-7 and 9,  Skee teaches the amount of water in the range of 1-99%; [6: 48-55], and organic solvent in the amount of 0.1-80%; [6: 56-62], and an acid component such as HF; [11: 9], wherein the pH of solution is 9-13.3; [4: 35-40]. With respect to the instantly claimed pH range (14-15) it is obvious that Skee’s teaching of alkalinity is at the pH range of very high value. Therefore, addition of extra alkaline ingredient for raising pH from 13.3 to about 14 would certainly not affect the claimed composition adversely and it is construed as a routine laboratory practice and
experimentation (obvious matter) and would not impart patentability. 
Regarding claim 8,  The Office realizes that all the claimed effects or physical properties (viscosity) are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, in the claimed ranges, was prepared under similar conditions, and that the original specification specifies that the properties arise from a 
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Regarding claim 10, Skee does not, expressly, teach the presence of cobalt in the substrate.  It should be noted that;  I)- a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, and then it meets the claim.  II)- Furthermore, the prior art of Ikemoto teaches a similar semiconducting substrate treatment composition wherein the substrate comprises cobalt metal layer; [0073].

Claims 20-23, 28-30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Skee (US 7,671,001 B2) in view of Ikemoto et al. (US 2005/0020463 A1) and Matsunaga et al. (US 2007/0099810 A1) as further evidenced by Imai et al. (US 2001/0034312 A1).
Regarding claims 20-23, and 29-30,  Skee teaches a treatment liquid for semiconductor substrates (and removing photoresist residues); [abstract, 4: 12-20], comprising an alkali organic (alkanolamine) compound such as trimethylammonium hydroxide, trimethyl -2-hydoxyethyl ammonium hydroxide in the amounts of 0.1-30%; [5: 37-61], more than one corrosion inhibitors in amount of 0.5-10%; [6: 18-45], and organic solvent in the amount of 0.1-80%; [6: 56-62]. 
Regarding claims 20 and 34,  Skee does not, expressly, teach the very low amounts of Ca, Fe and Na metals in the composition. These values, as claimed instantly, are actually in the range of trace amounts, and are usually reported on the chemical product containers which is indicative of the extent of their purity. Skee, actually, explains this limitation, in general, for water (i.e. high purity deionized water) component of the composition; [6: 48-51]. However, the analogous art of Ikemoto et al. teaches a similar composition in which by using a highly purified component(s) the amounts of Co, Fe and Na are reduced to the range of 0.1 ppb to 20 ppb; [0045]. Therefore, at the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to utilize purified components for the semiconductor treatment so that amount of metals are in the instantly claimed range. By this, one would be avoiding any contaminating residues left on the surface of semiconductor device, as taught by both Ikemoto and Skee above. This is further Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  [MPEP 2131.03, R6].
Regarding claim 20,  and the claimed ratios of Metals/corrosion inhibitor and metals/organic alkali compound, the following calculations are based on their taught values as follows. I)-  Metals are taught as 0.1 ppb to 20ppb, and corrosion inhibitor is 5% to 10% which is equal to 5x106 to 1x108 ppb. By calculation of the claimed ratio four values of 1x10-9, 4x10-8, 2x10-8 and 2x10-7 are obtained accordingly.  II)- The amount of organic alkali compound is taught as 0.1% to 30%, which is equal to 1x106 ppb to 3x108 ppb. The calculation of metals to organic alkali compounds ratio results are;  2x10-5, 1x10-7, 6.6x10-8 and 3.3x10-11. All of the obtained results for both types of ratios fall within the instantly claimed ranges and thus are rendered obvious completely.
Regarding claims 20 and 28,  Skee does not teach the instantly claimed corrosion inhibitors selected from formulas B and C.  However, the analogous art of Matsunaga teaches a corrosion inhibitor (same formula C, PGPub: 0117, 0135) such as 5-methyl-1-H bezotriazol; [0011, claim 7]. At the time before the effective filling date of invention, it would have been obvious to use the above benzotriazol corrosion inhibitor which is a very versatile and effective anticorrosion agent under variety of conditions such as in the air and under water (please consult a general chemistry book).  
Claims 24, 31-33. 35 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Skee (US 7,671,001 B2) in view of Ikemoto et al. (US 2005/0020463 A1) and Matsunaga et al. (US 2007/0099810 A1) as further evidenced by Imai et al. (US 2001/0034312 A1).
Regarding claims 24, 32-33 and 36,  Skee teaches a treatment liquid for semiconductor substrates (and removing photoresist residues); [abstract, 4: 12-20], comprising an organic alkaline compound (alkanolamines) such as trimethylammonium hydroxide, trimethyl -2-hydoxyethyl ammonium hydroxide in the amounts of 0.1-30%; [5: 37-61], more than one corrosion inhibitor in amount of 0.5-10%; [6: 18-45], and organic solvent in the amount of 0.1-80%; [6: 56-62]. 
Regarding claim 24, 36,  Skee does not, expressly, teach the very low amounts of Ca, Fe and Na metals in the composition. These values, as claimed instantly, are actually in the range of trace amounts, and are usually reported on the chemical product containers which is indicative of the extent of their purity. Skee, actually, explains this limitation, in general, for water (i.e. high purity deionized water) component of the composition; [6: 48-51]. However, the analogous art of Ikemoto et al. teaches a similar composition in which by using a highly purified component(s) the amounts of Co, Fe and Na are reduced to the range of 0.1 ppb to 20 ppb; [0045]. Therefore, at the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to utilize purified components for the semiconductor treatment so that amount of metals are in the instantly claimed range. By this, one would be avoiding any contaminating residues left on the surface of semiconductor device, as taught by both Ikemoto and Skee above. This is further evidenced by Imai et al.; [0033, 0040-41].
Regarding claim 36, Note that, “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected [the claimed product and a product disclosed in the prior art] to have the same properties.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  [MPEP 2131.03, R6].
Regarding claim 37,  the instantly claimed ratios of Metals/corrosion inhibitor and metals/organic alkali compound, the following calculations are based on their taught values as follows.  I)-  Metals are taught as 0.1 ppb to 20ppb, and corrosion inhibitor is 5% to 10% which is equal to 5x106 to 1x108 ppb. By calculation of the claimed ratio four values of 1x10-9, 4x10-8, 2x10-8 and 2x10-7 are obtained accordingly.  II)- The amount of organic alkali compound is taught as 0.1% to 30%, which is equal to 1x106 ppb to 3x108 ppb. The calculation of metals to organic alkali compounds ratio results are;  2x10-5, 1x10-7, 6.6x10-8 and 3.3x10-11. All of the obtained results for both types of ratios fall within the instantly claimed ranges and thus are rendered obvious completely.
Regarding claims 24 and 31,  Skee does not teach the instantly claimed corrosion inhibitors selected from formulas B and C.  However, the analogous art of Matsunaga teaches a corrosion inhibitor (same formula C, PGPub: 0117, 0135) such as 5-methyl-1-H bezotriazol; [0011, claim 7]. At the time before the effective filling date of invention, it would have been obvious to use the above benzotriazol corrosion inhibitor, which is a very versatile and effective anticorrosion agent under variety of conditions such as in the air and under water (please consult a general chemistry book).                                              

Response to Arguments
Applicant's arguments filed 2021/07/28 have been fully considered but the remarks are about amendment of claims and the added claims 34-37. Correspondingly, the previous 112(b) rejection and the objection to specification is withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2021/08/14

/LIAM J HEINCER/Primary Examiner, Art Unit 1767